Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  142239                                                                                                    Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  GET BACK UP, INC. and WILLIAM TAYLOR,                                                                              Justices
           Petitioners-Appellants,
  v                                                                SC: 142239
                                                                   COA: 299422
                                                                   Wayne CC: 08-107348-AA
  DETROIT BOARD OF ZONING APPEALS,
           Respondent-Appellee,
  and
  RUSSELL WOODS SULLIVAN AREA
  ASSOCIATION,
             Intervenor-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 28, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           d0418                                                              Clerk